Order entered October 4, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-10-01279-CV

                      YNM CORPORATION, Appellant

                                         V.

  MANAGEMENT SOLUTIONS, INC., BOCA RATON APARTMENTS,
  LLC, DIXIE WINDS, LLC, AND WENDELL A. JACOBSON, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-08-14127
                                  ORDER

      This appeal was reinstated September 1, 2021 after being removed from

submission and abated as a result of two of the appellees being placed in

receivership. Before the Court is appellee Wendell A. Jacobson’s September 27,

2021 motion for time to hire counsel.

      We GRANT the motion to the extent that any designation of counsel shall

be filed no later than November 3, 2021.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE